 


109 HR 4870 IH: To establish certain rules for Surface Transportation Board approval of waste management company applications to become rail carriers.
U.S. House of Representatives
2006-03-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 4870 
IN THE HOUSE OF REPRESENTATIVES 
 
March 2, 2006 
Mrs. Kelly introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To establish certain rules for Surface Transportation Board approval of waste management company applications to become rail carriers. 
 
 
1.Final decisionThe decision of the Surface Transportation Board in its Docket Number 34734 shall be the final decision regarding the application of Northeast Interchange Railway with respect to the rail line in Croton-on-Hudson, New York. 
2.Limitation on certain waste transportation applicationsThe Surface Transportation Board shall not approve a lease and operation exemption application, by a company operating less than 1,700 feet of track, for the purpose of hauling waste unless the Surface Transportation Board has conducted a public hearing in the jurisdiction normally exercising regulatory control over the transportation of waste. 
3.Majority voteThe Surface Transportation Board shall not approve a lease and operation exemption application by a company for the purpose of hauling waste without a majority vote of the full Surface Transportation Board. 
4.Compliance with State and local law 
(a)In generalThe Surface Transportation Board shall require a company that becomes a rail carrier (within the meaning of section 10102(5) of title 49, United States Code) for the purpose of hauling waste to comply with all applicable State and local zoning laws.  
(b)Effective dateSubsection (a) shall take effect 30 days after the date of enactment of this Act.  
 
